Citation Nr: 1602378	
Decision Date: 01/20/16    Archive Date: 01/27/16

DOCKET NO.  11-28 450	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been presented to reopen the previously denied claim for entitlement to service connection for a left knee disability.

2.  Entitlement to service connection for a lumbar spine disability.

3.  Entitlement to service connection for a cervical spine disability.

4.  Entitlement to service connection for a left leg condition, to include as secondary to a lumbar spine disability.


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs

WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Mike A. Sobiecki, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1962 to October 1966.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Buffalo, New York, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In September 2014, the Board remanded this appeal in order to schedule the Veteran for a Travel Board hearing.  The Veteran appeared at this hearing before the undersigned in July 2015.  The record was held open for 60 days to submit additional evidence.  In August 2015, the Veteran submitted additional evidence and waived initial RO review of the evidence.  See 38 C.F.R. § 20.1304(c) (2015).

The reopened issue of service connection for a left knee disability is addressed in the REMAND portion of the decision below and is REMANDED to the agency of original jurisdiction.


FINDINGS OF FACT

1.  Service connection for a left knee disability was initially denied in a March 1971 rating decision on the bases that the Veteran had no residuals from an in-service left knee injury.  The Veteran did not appeal this decision.  

2.  Evidence received since the March 1971 denial was not previously considered by agency decision makers; is not cumulative and redundant of evidence already of record; relates to unestablished facts; and raises a reasonable possibility of substantiating his claim of service connection for a left knee disability.

3.  The Veteran's lumbar spine degenerative disc disease is related to his active military service.

4.  The Veteran's cervical spine degenerative disc disease is related to his active military service.

5.  The Veteran's left L5-S1 radiculopathy is associated with his service-connected lumbar spine degenerative disc disease.


CONCLUSIONS OF LAW

1.  The March 1971 rating decision, which denied the Veteran's claim of service connection for a left knee disability, is final.  38 U.S.C.A. § 7105 (West 2015); 38 C.F.R. §§ 20.302; 20.1103 (2015).

2.  The criteria for reopening the claim of entitlement to service connection for a left knee disability have been met.  38 U.S.C.A. § 5108 (West 2015); 38 C.F.R. § 3.156 (2015).

3.  The criteria for service connection for lumbar spine degenerative disc disease have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.303 (2015).

4.  The criteria for service connection for cervical spine degenerative disc disease have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.303 (2015).

5.  The criteria for service connection for left L5-S1 radiculopathy have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence

Service connection for a left knee disability was denied in a March 1971 rating decision on the basis that the Veteran had no residuals from an in-service left knee injury.  New and material evidence was not received within a year of notice of the decision.  See 38 C.F.R. § 3.156(b).  The Veteran did not initiate an appeal of this decision and it became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  See 38 U.S.C.A. § 5108; Knightly v. Brown, 6 Vet. App. 200 (1994).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010). 

Since the prior denial, the Veteran underwent a VA examination in July 2011 wherein an imaging study revealed arthritis of the left knee.  As this evidence was not before VA at the time of the previous denial, it is new.  As it establishes that the Veteran has a left knee disability, it is also material.

Therefore, the Board finds that the evidence received since the March 1971 denial was not previously considered by agency decision makers; is not cumulative and redundant of evidence already of record; relates to unestablished facts; and raises a reasonable possibility of substantiating his claim for service connection.  Thus, reopening of the Veteran's claim of service connection for a left knee disability is warranted.  To this extent only, the appeal is granted.  The reopened issue of service connection for a left knee disability is further discussed in the remand portion of the opinion below.

II.  Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

Alternatively, service connection may also be established on a secondary basis where a nonservice-connected disability is proximately caused or aggravated by a service-connected disability.  38 C.F.R. § 3.310.  To establish service connection on a secondary basis, there must be (1) a current disability; (2) a service-connected disability; and (3) evidence that the current disability is proximately caused or aggravated by the service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

The Veteran seeks service connection for a lumbar spine disability, cervical spine disability, and a left leg disability.  For the reasons that follow, the Board will grant all three claims.

Lumbar and Cervical Spine Disabilities

As the Veteran alleges that the pathology of his neck and back conditions are the same, the Board will address both claims at once.

The April 2010 VA examination report provides diagnoses for lumbar and cervical spine degenerative disc disease.  Thus, the first element of service connection, that there is a current disability, is met.

The Veteran alleges that his neck and back problems are the result of an in-service incident wherein a garage door fell on his head.  This incident is shown in the Veteran's service treatment records (STRs) but there is no mention of neck or back pain.  The STRs only mention a scalp laceration.  See October 1965 Sick Call Treatment Record.  Nonetheless, the Veteran and his spouse both contend that he has experienced neck and back pain from service and that this incident injured his neck and back.  See July 2015 Board Hearing Transcript.  The Board notes that such a symptom is capable of lay observation as it is readily observable and not medically complex.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  As there is no affirmative evidence to the contrary, the Board resolves all reasonable doubt in favor of the Veteran and finds him and his spouse to be credible; the in-service garage door incident did injure his neck and back.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Thus, the second element of service connection is met.

The Veteran underwent VA examinations in April 2010 and July 2011.  Both examiners opined that the cervical and lumbar degenerative disc disease were less likely than not related to service.  The April 2010 examiner reached this conclusion based on the fact that the only in-service record of a back problem was related to a viral infection that resolved and there was otherwise no history of back trauma.  The July 2011 examiner considered the Veteran's allegation that he injured his back in the garage door incident, however because the medical notes surrounding the incident did not reference back problems the examiner was not persuaded.  The July 2011 examiner additionally considered the extended time period between the Veteran's service and his 1994 diagnosis of arthritis and the fact that his civilian occupation was, to an extent, physically demanding.

In support of his appeal, the Veteran has provided an August 2015 letter from his treating physician Dr. J.M., which states that his cervical and lumbar spine conditions are related to the garage door incident.

The Board finds the July 2011 VA opinion and the letter from Dr. J.M. to be of equal weight.  The Board recognizes that the letter from the private physician is not accompanied by a comprehensive rationale; however, given that this medical provider has treated the Veteran for some period of time and because he had an opportunity to review the medical evidence of record, the Board finds his opinion persuasive.  With regards to the April 2010 VA opinion, the Board finds it of limited probative value as that examiner did not affirmatively consider the garage door incident.

Accordingly, the evidence of a nexus between the in-service garage door incident and the Veteran's current cervical and lumbar degenerative disc disease is in equipoise.  Resolving all doubt in the Veteran's favor, the Board finds that the event and the disabilities are related.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The third element of service connection is met.

All three elements of service connection have been met for each claim.  Service connection for lumbar and cervical spine degenerative disc disease is warranted.

Left Leg Disability

The Veteran alleges that he experiences pain, numbness, and trembling in his left lower extremity as a result of his back condition.  See July 2015 Hearing Transcript.  As the Board has granted service connection for lumbar degenerative disc disease, the Veteran is eligible for service connection for his left leg condition based on a secondary theory of entitlement.  See 38 C.F.R. § 3.310.

In September 2011, the Veteran underwent an electromyography (EMG) study that revealed mild chronic left L5-S1 radiculopathy.  See October 2011 Primary Care Letter and September 2011 Neuro-EMG-Consults.

Given the nature of the diagnosis, and when resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran's left L5-S1 radiculopathy is related to his service-connected lumbar spine degenerative disc disease.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Service connection for left L5-S1 radiculopathy is therefore warranted.

ORDER

The claim for entitlement to service connection for a left knee disability is reopened; to this limited extent only, the appeal is granted.

Service connection for lumbar spine degenerative disc disease is granted.

Service connection for a cervical spine degenerative disc disease is granted.

Service connection for left L5-S1 radiculopathy associated with lumbar spine degenerative disc disease is granted.


REMAND

Above, the claim of service connection for a left knee disability was reopened.  When the Board reopens a claim, generally, the matter must be returned to the RO for initial consideration.  The Board may, however, proceed to decide the merits of the claim if it receives a waiver from the claimant or if the Board determines that the claimant would not be prejudiced by proceeding to a decision.  Hickson v. Shinseki, 23 Vet. App. 394, 399-400 (2010).

In this instance, the RO did reopen and consider the Veteran's left knee arthritis in an October 2011 statement of the case; however, since that date, more recent medical records relating to the left knee have been associated with the claims file prior to certification of the appeal and transfer of the file to the Board.  Accordingly, the issue is remanded for such consideration.

Additionally, on remand, any outstanding VA treatment records should be obtained and associated with the claims file.  38 U.S.C.A. § 5103A(c).

Accordingly, the issue is REMANDED for the following actions:

1.  Obtain and associate with the claims file any outstanding VA treatment records.

2.  Readjudicate the issue of entitlement to service connection for a left knee disability on the merits.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


